—Motion for clarification.
Upon the papers filed in support of the motion, and the papers filed in opposition thereto, it is ordered that the motion is granted, without costs, to the extent of amending the decision and order dated and entered January 13, 2000 (268 AD 2d 712) by substituting the first sentence of the second to last paragraph of the majority’s decision with the following sentence: “We have reviewed the parties contentions which challenge Supreme Court’s rulings on issues related to damages and find them to be unpersuasive, each of said rulings to be well within the sound discretion of the court.” In addition, the second sentence of said second to last paragraph is amended to read as follows: “However, inasmuch as we are remitting for a new trial on the issue of liability under Labor Law § 240 (1), it is also necessary to reverse the judgment of Supreme Court entered January 7, 1999, declaring that Laframboise is entitled, on its cross claim against MRL, to common-law indemnification from MRL.”
Mercure, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur.